In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-17-00431-CR
                                           07-17-00463-CR


                                  LUCAS MORIN, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
       Trial Court No. 2017-413,228, Honorable John J. “Trey” McClendon III, Presiding

                                           July 11, 2018

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

        Lucas Morin, appellant, appeals his convictions upon two counts of possessing

controlled substances with the intent to deliver, namely cocaine and methamphetamine.

Through his sole issue, he contends that the evidence was insufficient to establish that

he possessed the controlled substances.1 This is purportedly so because others were in



         1 Appellant mentioned three issues in the opening paragraph of his brief. Two of them did not

concern the sufficiency of the evidence underlying his conviction. Yet, only the sufficiency point was
mentioned in the summary of argument and was briefed. So, to the extent that appellant intended to raise
others, they were waived due to the lack of adequate briefing. See TEX. R. APP. P. 38.1.
the house and room to whom the drugs could have belonged, and there was not enough

of a nexus between appellant and the drugs to support conviction. We affirm.

      The standard of review to be applied here is that stated in Brooks v. State, 323
S.W.3d 893 (Tex. Crim. App. 2010). We refer the parties to it.

      Next, one may not be convicted of possessing a controlled substance unless the

accused exercised actual care, control, or custody over while knowing it to be contraband.

Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005). Moreover, possession

over the contraband need not be exclusive to warrant conviction; joint possession is

enough as well. Jones v. State, No. 14-15-00612-CR, 2016 Tex. App. LEXIS 12478, at

*5-6 (Tex. App.—Houston [14th Dist.] Nov. 22, 2016, no pet.) (mem. op., not designated

for publication). And, if not in the exclusive possession of the accused, the following

indicia are utilized in determining whether he nonetheless exercised such care, custody,

and control over the contraband. They include such things as whether 1) the accused

was present when the search was conducted, 2) the contraband was plainly visible to

those present, 3) the drugs were near the defendant, 4) the defendant was under the

influence of the substance found, 5) the defendant possessed other contraband or

drug paraphernalia when arrested, 6) the defendant made any incriminating statements,

7) the defendant attempted to flee, 8) the defendant made any furtive gestures, 9) the

contraband emitted a recognizable odor at the time, 10) other contraband or

drug paraphernalia was present, 11) the defendant had the right to exclusive or joint

possession of the locale at which the drugs were found, 12) the place where the

drugs were found was enclosed, 13) the accused attempted to conceal the contraband,

and 14) the accused was familiar with the type of contraband involved. Lockett v. State,



                                            2
No. 07-11-00212-CR, 2012 Tex. App. LEXIS 2825, at *2 (Tex. App.—Amarillo Apr. 10,

2012, pet. ref’d) (mem. op., not designated for publication). It must be remembered that

the number of factors present is not as important as the degree to which they tend to link

the defendant to the contraband. Id. Indeed, the logical force of the circumstantial

evidence of record, not the number of links, controls. Evans v. State, 202 S.W.3d 158,

166 (Tex. Crim. App. 2006).

       As argued by appellant, the police encountered multiple people within the house

when entering to execute a search warrant. Yet, only two were in the bedroom wherein

the officer found appellant. The bedroom was located on the south side of the house

adjacent to the backyard. Of the rooms that had windows located on the south side of

the house, only the bedroom wherein appellant was found had its window open. This is

of import since outside and within three to six feet of that window did the officers find a

black zippered case laying on the otherwise uncluttered ground. The case appeared to

be clean, neat, and free of dust and debris. And, upon opening it, the officers discovered

numerous wadded-up baggies containing white crystalline substances. The baggies and

their packaging were consistent with those used by people trafficking in cocaine and

methamphetamine, according to an officer. Analysis of the baggies’ contents disclosed

that the crystalline substances were both cocaine and methamphetamine.

       Within the bedroom occupied by appellant, the officers found a digital scale, a

green leafy substance believed to be marijuana, several pipes one of which was covered

with white crystal residue, pills, letters or mail addressed to appellant, two cell phones,

“crumpled-up baggies” in a plastic container, and a tote bag containing appellant’s social

security card. A search of appellant himself also uncovered a Crown Royal liquor bag



                                            3
containing $363 and his driver’s license. Items belonging to the female were also found

within the bedroom. They consisted of nothing more than a purse and shirt.

       The letters addressed to appellant, the tote bag with his social security card, the

digital scales, pills, the pipes (one containing white crystalline residue), the green leafy

substances, the crumpled baggies, the large sum of cash on appellant’s person, his

bedroom being the only room on the south side of the house to have its window open,

the drugs being found outside yet in very close proximity to that window, the cleanliness

of the case holding the drugs (which suggested that it was recently tossed from the

window), and the presence of baggies within it as well, is some evidence upon which a

fact-finder could rationally conclude, beyond reasonable doubt, that appellant exercised

at least joint care, custody, and control over the drugs found in the case. Accordingly, we

overrule appellant’s sole issue and affirm the judgment of the trial court.




                                                                Per Curiam

       Do not publish.




                                             4